It is ordered that the sentence in the second paragraph of the opinion delivered in this cause on November 9, 1936, which is as follows: “That provision is a reenactment of § 245 (a) (2), Revenue Act of 1921, which in Helvering v. Insurance Co. we held not to apply to assets reserved by a life insurance company against unmatured, unsurrendered, and unpaid coupons attached to its policies,” be amended by striking therefrom the word “unmatured” and inserting in its place the word “matured.” The petition for rehearing is denied. [Opinion reported as amended, ante, p. 88.]